In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), entered March 13, 1996, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of his motion for summary judgment, the defendant submitted reports from the injured plaintiffs’ treating physicians which clearly indicated that the plaintiffs had satisfied the "serious injury” requirement of Insurance Law § 5102 (d). Accordingly, the defendant’s motion papers "failed to establish a prima facie case that [the plaintiffs’] injuries were not serious” (Mendola v Demetres, 212 AD2d 515). The subsequent sworn affirmations of one of these physicians, which were submitted by the plaintiffs in opposition to the defendant’s motion, "served only to underscore the defendants] failure of proof’ (Blusiewicz v Comeau, 212 AD2d 657).
Thus, the defendant’s motion for summary judgment was properly denied. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.